{¶ 20} I dissent from the result reached by the majority because I believe the trial court's judgment entry addresses all the issues raised by appellant's numerous and overlapping objections.
 {¶ 21} When we review an assignment of error that a trial court has failed to make findings of fact and conclusions of law pursuant to Civ. R. 52, we do not require the court use any particular format. We do not require they be labeled "findings of fact" and "conclusions of law" in order to satisfy the rule. What is necessary is the trial court's judgment entry contain sufficient facts and legal conclusions, Creggin Group Ltd. v.Crown Diversified (1996), 113 Ohio App. 3d 853.
 {¶ 22} I believe we should adopt a similar rule here. My reading of the allegedly overlooked objections leads me to conclude they are expressed in the later objections. I would not send the matter back to the trial court for failing to expressly overrule the objections where the judgment entry demonstrates the trial court reviewed all the issues those objections raise.
 {¶ 23} I would find this is a final appealable order.
For the reasons stated in our accompanying Memorandum-Opinion on file, the appeal of the decision of the Knox County Court of Common Pleas, Juvenile Division, is dismissed. Costs assessed to appellant.